DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 Claims 1-11, 16, 18, and 19 in the reply filed on 23 October 2020 is acknowledged.  The traversal is on the ground(s) that the amended claims overcome the unity of invention restriction as "Meyer fails to disclose a closure nozzle which is closed to flow".  This is not found persuasive because The current rejection in view of Girondi et al. (US 2017/0319998) teaches a closure nozzle, here "nozzle" has the meaning of "a device designed to control the direction or characteristics of a fluid flow", as part 73 attached to an exhaust lid, part 72, as detailed below. As such the shared technical feature is not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 October 2020.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because it is longer than 150 words, further it is suggested to remove the drawing number references as the abstract is intended to stand alone.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2)  as being anticipated by Girondi et al. (US 2017/0319998).
With regards to Claims 1-5, 8-11, 16, 18, and 19 Girondi teaches:
A casing, part 2, with an inlet orifice, part 3, and an outlet orifice, part 4, to allow a flow of air and in the interior of which a filter element, part 6, is mounted in a removable way. Said filtering element comprising a closure nozzle, part 73, and an exhaust lid, part 72. The outlet 
An inlet nozzle, the pointed base of the filter, part 8, an intermediate filter, part 8, and the closure nozzle which is disposed opposite the inlet nozzle. A connector, part 75, which fixes the exhaust lid to the closure nozzle. 
A baffle, part 74, adjacent to the exhaust lid, part 72. (See Girondi Fig. 3 and Para. 38)
A noise suppressor, part 81, disposed between the closure nozzle, part 73, and the orifice of the casing. (See Girondi Fig. 3 and 6 and Para 42)
The exhaust lid, part 72, is provided with an alignment system, the asymmetrical oval shape, in order to correctly align the baffle, part 81. (See Girondi Fig. 1 and 6)
The exhaust lid, part 72, and the connector, part 75, are integral with the closure nozzle, part 73. (See Girondi Fig. 3 and Para 38-40)
A handle, part 731, is integrated in the back of the exhaust lid, part 72. (See Girondi Fig. 1 and 3 and Para 38-40)
The handle has a U shape and does not interfere with the inlet or outlet orifice of the exhaust lid. (See Girondi Fig. 1 and 3 and Para 38-40)
The filtering element, part 8, the connector, part 75, the exhaust lid, part 72, form a cartridge having a symmetry axis, along line VII See Fig. 3, 6, and 7, which is coincident with a segment connecting a first center of the inlet orifice and a second center of the outlet orifice. (See Girondi Fig. 3, 6, and 7)
Guide surfaces, the inlet nozzle section, in the direction of the symmetry axis provided in the prolongation of the geometric form of the filter element of the cartridge. (See Girondi Fig. 3)
The connection between the casing, part 1 and the exhaust lid, part 72, is not tight and requires a gasket, part 21. (See Girondi Fig. 3 and Para. 32)
The closure nozzle, part 73, is adapted to direct the flow of air towards a side wall of the filtering element permitting air to leave from a side of the filter element into an interior of the casing and through the second outlet orifice. (See Girondi Fig. 3 and Para. 38, 42, and 43)
The filtering element further comprises an inlet nozzle, the angled section at the bottom of the filtering material seen in Figure 3, where the inlet nozzle and closure nozzle are each disposed on an opposite side of an intermediate filter part, part 8, the second outlet orifice being disposed on the exhaust lid, part 72, and said exhaust lid being fastened to said casing via the gasket, part 21. (See Girondi Fig. 3 and Para. 38)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi et al. (US 2017/0319998) as applied above in the rejection of Claim 1 in view of Osendorf et al. (US 2010/0037570).
With regards to Claim 6:
Girondi teaches:
The exhaust lid is fastened to the casing with a gasket connection.
Girondi does not teach:
The exhaust lid is fastened to the casing with the aid of two pairs of screws inserted respectively in first screw holes and second screw holes of the exhaust lid, said first and second holes having respectively distinct spacings. 
Osendorf teaches:
An exhaust lid, part 18, which holds the filter in place is connected to a casing, part 14, via two pairs or four total screws, parts 22, which extend thru first and second holes with respectively distinct spacings. (See Osendorf Fig. 4 and 5 and Para 62)
It would have been obvious to one of ordinary skill in the art to modify the filter housing of Girondi to include the screw connection of Osendorf in order to make the casing of Girondi separable while maintaining a secure connection between the casing and the filter body of Osendorf in order to facilitate additional maintenance and increase filter access and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M-F 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BEA/Examiner, Art Unit 1776          

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779